Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of IDS dated 03/01/22. 
Receipt of amendment and argument dated 4/3/20 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	The previous Non-final action dated 09/01/2021 relies on Saltel et al reference, but erroneously left out the reference number. The present action clarifies that the rejection relies on US 8999393 to Saltel. Therefore, a non-final rejection has been made.
Claims 15-16 have been canceled.
Claims 1-14 and 17-29 have been presented.
The limitation of previous claim 15 has been included in claim 1. 
In response to the amendment the following rejections of record have been withdrawn:

	Claim 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5891474 to Busetti et al (Busetti) as evidenced by Chemical Book (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3735028.html). 

In response to the amendment the following rejections of record have been withdrawn:

Claim Rejections - 35 USC § 103

1.	Claim 1-14 and 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5891474 to Busetti et al (Busetti) as evidenced by Chemical Book (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB3735028.html), as applied to 1-19 and 22, and further in view of US 8999393 to Saltel et al, US 2014/0271896 to Abu Shmeis et al.
Instant claim 1 has been amended to recite:
An alcohol-resistant controlled release oral pharmaceutical composition of lorazepam, comprising a coated substrate comprising a substrate and an alcohol-resistant coating surrounding the substrate, 
wherein the substrate of the coated substrate is at least one of a sustained release drug- containing core, a delayed release drug-containing core, or a dosage form comprising both of the sustained release drug-containing core and the delayed release drug-containing core; 
the sustained release drug-containing core comprises lorazepam and a controlled release polymer; 
the delayed release drug-containing core comprises the sustained release drug- containing core comprising lorazepam and a controlled release polymer, and an enteric coating surrounding the sustained release drug-containing core. Instant claim 1 further recites the functional limitation of dissolution rates of lorazepam.
Busetti teaches a time specific controlled release dosage formulations and method of preparing the same. The compositions comprise a) a core including the pharmaceutically active agent and b) a swellable polymeric coating layer substantially surrounding the core, which delays the release of the active agent from the core (abstract). For the claimed active agent, Busetti teaches sedatives such as benzodiazepines (col.2, l 57) and further Examples 5 and 6 are directed to lorazepam tablet. The core material includes an active agent, one or more pharmaceutically acceptable excipients such as microcrystalline cellulose, starch, crospovidone etc (col. 2, l 64-col.3, l 8), which read on instant claimed controlled release composition because instant claims do not recite any specific release materials. Thus, Busetti teaches delayed release forms of lorazepam. 
 For the coating material, Busetti teaches acrylate polymers such as ethyl-acrylate-methylmethacrylate copolymers, gums such as xanthan gum (col. 3, l 52-col.4, l 6). Thus, ethyl-acrylate-methylmethacrylate copolymers meet the instant polymeric carboxylic acid esters of claim 2 and xanthan gum meets instant claims 3 and 5. 
Busetti teaches that the method of providing a time-specified release can also be achieved by an additional method i.e., wetting the core with a binder solution, and coating the core with powdered polymeric particles a sufficient number of times to produce a time-specific dosage formulation having the desired thickness of swellable polymeric coating layer (col. 2, l 26-31). The polymeric particles may be comprised of suitable gelling polymer such as carboxymethylcellulose and ethyl acrylate-methyl methacrylate copolymers (col. 4, l 57-67), which meet the instant claim 2 and 4 respectively.
While Busetti does not exemplify xanthan gum or carboxymethylcellulose of instant claim 4, around lorazepam cores and instead only exemplify lorazepam core with Methocel or Natrasol, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to substitute Methocel with carboxymethylcellulose or xanthan gum as a suitable coating material over lorazepam. One skilled in the art would have been motivated to do so because Busetti teaches equivalence of hydroxypropylmethyl cellulose (Methocel), xanthan gum and carboxymethylcellulose. A skilled artisan would have expected to achieve the same release pattern with any of the above coatings. 
Even though Busetti does not teach alcohol resistant coating and instead recognize the claimed polymers of claims 3-5 as swelling polymers, a product and its properties are inseparable. Thus, with respect to the claimed functional property i.e., wherein the amount of lorazepam released from the coated substrate is 75% or less than the amount of lorazepam release from the uncoated substrate, Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, while claims 1 and 10-16 recite the upper limit of the amount of drug released, the term “less than” does not require any release at all. As explained above, Busetti teaches that that the coating polymer layer protects the core and prevents the release of the drug form the active. Thus, one of an ordinary skill in the art would have expected to prevent the release of active from core by choosing the appropriate amount of the coating over the core, and thus arrive at claimed rates 1 and 10-16.  For claim 17, example 8 of Busetti teaches core pellets coated with a coating layer and are filled in gelatin shell capsules. 
Furthermore, while Busetti does not teach xanthan gum as an alcohol resistant material, the evidence that it is an alcohol resistant material is provided by Chemical Book (see solubility section on page 1 and also on page in the section titled “Incompatibles”). 
Busetti teaches that the composition is in the form of tablets and hence meet instant claim 18. Instant claim 22 recites a tablet in the alternate and further claim an optional alcohol-resistant coating surrounding the tablet. Since the coating is an option and not essential, claim 22 can still be interpreted as a tablet. Therefore, Busetti teaches the claimed tablet.
	Busetti does not teach the instant claim limitations that the core is a delayed or a sustained or both sustained and delayed release. Busetti fails to teach the instant claims 20-21 and 23-29. The teachings of Saltel et al and Abu Shmeis et al have been relied upon.
 Saltel teaches a pharmaceutical composition for delivering lorazepam in a prolonged fashion. The composition contains two types of beads- sustained release lorazepam beads and delayed sustained release lorazepam beads (abstract and col. 2, l 40-49).  Saltel teaches that the sustained release beads have a coating that delays the start of the sustained release (col. 2, l 40-50). Saltel further teaches that the first type of beads begin releasing the drug shortly after ingestion and continues releasing for a prolonged time. The second type of beads have a delayed release owing to a coating. Saltel further teaches that controlling the rate of sustained release in each type of bead, controlling the delay via the coating, and combining them into a unit dosage form, such as a capsule. Further, Saltel teaches that the two kinds of beads can have similar efficacy or an improved efficacy and/or reduced side effects in comparison to the same total dose of conventional immediate release formulations, such as tablets, capsules etc (col. 3, l 45-67; col.6, l 23-30). 
Further, Saltel teaches that the delayed sustained release lorazepam bead comprises a sustained release lorazepam bead has an outer coating layer that causes a delay in the start of the release (col. 5, l 20-43). Saltel states that the delayed release coating polymer is an enteric coating polymer (col.8, l 3-12 & 24-59). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Busetti (comprising a lorazepam core and a swellable polymer coating) with the teachings of Saltel and Abu Shmeis so as to arrive at the instant claims. One would have been motivated to prepare the lorazepam coated cores in the form of two types of bead i.e., a first type comprising core and a swellable polymer coating such as that taught by Busetti and a second type of beads comprising a delayed release coating underneath the water sellable polymer coating taught by Busetti, which as explained above meets the instant alcohol resistant coating. A skilled artisan would have been motivated to do so because Saltel teaches the composition comprising different types of beads provide a different release rate thus allowing a continuous release of the active, lorazepam, and also a well-tolerated, favorable steady state and once daily dosing regimen. Further, one skilled in the art would have been able to choose the appropriate position of the controlled release coating, alcohol resistant coating (swellable polymer of Busetti) and delayed release coatings as desired depending on the type of release desired, based on the teachings of Busetti, Abu Shmeis and Saltel and thus arrive at claim 21. 
For claim 27, Saltel further teaches that in addition to the sustained release beads and the delayed sustained release beads, the composition can include an immediate release lorazepam bead (col. 6, l 36-40), so as to provide a portion of the active agent in a small amount. Hence, a skilled artisan would have been able to further include small portions of core pellets that are immediate release of lorazepam in addition to providing a prolonged and a steady state release of lorazepam for over 24 hrs.
For claim 24, Saltel further teaches the composition in the form of a sachet containing the beads are also possible (col.6, l 30-31) or beads to be filled into capsules. Hence, it would have been obvious for one of an ordinary skill in the art to prepare the modified composition Busetti (with the teachings of Saltel) in the form of tablets or beads to be filled into capsules or as sachets, and still expect to provide the same controlled and prolonged release of lorazepam. 
Busetti and Saltel do not teach the claimed method of reducing the risks of concomitant consumption of lorazepam and alcohol or the method of alcohol extraction of lorazepam from an oral composition. 
It is to be noted that instant claims are directed to a composition and not a method. Accordingly, the motivation to include a coating such as xanthan gum or carboxymethylcellulose over a core containing sustained or delayed release or both sustained and delayed release, need not be the same motivation as that of applicant’s intention, and yet achieve an alcohol resistant coating. 
In this regard, Abu Shmeis teaches a solid dosage form comprising a plurality of particles, each comprising i) a core comprising an active agent, susceptible to abuse, in a matrix containing controlled release material, and ii) a coating surrounding the cores with a controlled release material; and the dosage form further comprises an alcohol resistant material (abstract; 0021). Abu Shmeis defines the tampering as crushing and mixing the dosage form with a solvent or dissolution of an intact dosage form in a solvent [0041]. For the drugs susceptible to abuse, Abu Shmeis teaches a single or a mixture of active agents [0029].
Abu Shmeis teaches pharmaceutical active agents such as opioids are subject to abuse and extracted with solvents such as ethanol [0002], which renders the controlled release dosage forms dangerous due to the possibility of accidental overdose [0003]. Abu Shmeis teaches tamper resistant formulations comprising a drug susceptible to abuse (such as opioids), in the form of a tablet or capsule [0009 – 0019]. Abu Shmeis further teaches the composition can be prepared with a core comprising an active agent, a controlled release coating comprising a controlled release material and an alcohol resistant coating comprising an alcohol resistant material layered over the controlled release coating [0024]. For the alcohol resistant coating, Abu Shmeis teaches a mixture of methylcellulose and a carbomer [0027 & 0079]. Abu Shmeis teaches gelling agent that includes instant claimed alginate, xanthan gum, and other polymeric materials [0117], that meet the instant alcohol resistant coating materials of instant claims 2-5. 
Abu Shmeis teaches that the controlled release formulations results in the release of the active intact when compared to the release of active in a simulated gastric fluid without enzymes and 40% ethanol [0098-0103]. While Abu Shmeis mainly teaches opioids as drugs susceptible to abuse, Abu Shmeis also teaches non-opioid analgesics, including benzodiazepines such as lorazepam [0144].
Thus, Abu Shmeis not only teaches alcohol resistant coating over opioid analgesics but also suggests for the instant claimed lorazepam.
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to coat the lorazepam containing cores of Busetti (modified by Saltel i.e., comprising sustained and/or delayed release lorazepam cores) with an alcohol resistant coating such as xanthan gum (Busetti) or alkyl cellulose (such as methylcellulose) of Abu Shmeis with an expectation prevent or reduce any alcohol extraction of lorazepam and also reduce the adverse effects of alcohol or ethanol on release lorazepam from cores. One would have been motivated to do so because while Busetti teaches coating polymer such as xanthan gum (which is ethanol insoluble according to Chemical Book), Abu Shmeis teaches alcohol resistant coating materials (xanthan gum, alginate, cellulose polymers) on abusable drugs such as lorazepam (in addition to opioids) prevents the abuse or extraction of the drug in to the medium. Abu Shmeis teaches that the alcohol resistant coating reduces the release of the active from the cores in the presence of alcohol or gastric juices.
Further, Abu Shmeis teaches that the controlled release materials can be mixed with the alcohol resistant material to obtain alcohol resistant controlled release particles [0085], with the weight ratio of active agent to controlled release material ranging between 2:1 to 1:100 or 1:10 to 1:30 [0088]. In this regard, Busetti also teaches a core:coating layer ratio of 20:1 to 1:5 or 5:1 to 3:1 (see col.6, l 15-20 & claims 9-10 of the reference) whereas instant claims recite 10:1 to 1:3 or 10:1 to 1:1 or a range of ratios in between (claims 6-9). Thus, ratios claimed by the instant application, for instance 3:1, or 1:5 of core:substrate respectively is taught by Busetti and Abu Shmeis further teaches overlapping ratios of  core:substrate. Additionally, Busetti teaches that the coating causes delayed release of the active agent from the core, depending on the thickness of the coating layer, provides a pH independent release of active based on the desired time of release and the desired time of treatment during the day, and further the coating protects the core until the desired release time (col. 2, l 30 & col. 3, l 13-29). Hence, one skilled in the art before the effective filing date of the instant invention to choose the appropriate thickness of the coating layer based on the core and thus optimize ratio of coating to core with an expectation to protect the active agent core and also provide a desired release rate.
Instant claims recite release rates of lorazepam release from coated substrate is 75% or less than the amount of lorazepam released from the uncoated substrate in acidic ethanolic solution; and wherein the amount of lorazepam released from the coated substrate is + 25% or less, + 20% or less, + 10% or less, + 5% or less, or + 1% or less, as compared to the amount of lorazepam released from a corresponding substrate without the alcohol-resistant coating, when measured by dissolution testing at 37.0 + 0.5 °C and 100 rpm for two hours in an aqueous 0.1 N HCI solution, in accordance with USP <711> 
While the combination of references cited above does not teach the claimed dissolution of lorazepam, the combination of references teaches lorazepam in the form of sustained and/or delayed release forms, and suggests the same coating materials as claimed, which are also recognized as alcohol resistant materials by Abu Shmeis reference. 
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicants arguments regarding the rejection under 35 USC 103 (a) of claims 1-19 and 22 as being obvious over US 5891474 to Busetti et al (Busetti) as evidenced by Chemical Book, have been considered. However, the rejection has been withdrawn and hence the arguments are not persuasive. 
Claims rejected under 35 U.S.C. 103 as being unpatentable over US 5891474 to Busetti et al (Busetti) as evidenced by Chemical Book, as applied to 1-19 and 22, and further in view of US 8999393 to Saltel et al, US 2014/0271896 to Abu Shmeis et al.
	Applicants argue that the rejection is not proper because the references do not teach or a suggest a lorazepam formulation having the claimed release properties. It is argued that lorazepam concomitant consumption of alcohol with lorazepam may be associated serious and life-threatening effects and instant claims provides reduced lorazepam release in the presence of alcohol and can reduce the clinical risks listed above. It is argued that instant composition exhibits reduced release of lorazepam in the presence of alcohol, and further provides substantially same release of drug in the presence of alcohol as obtained in the absence of alcohol. It is argued that the examples 5 and 6 of Busetti do not teach alcohol resistant coating in addition to core comprising swellable polymeric coating layer surrounding the tablet core. It is argued that Busetti fails to teach the claimed dissolution profile claimed.  
It is argued that Chemical Book does not teach a lorazepam formulation.
It is argued that Saltel does not teach alcohol-resistant coating.
It is argued that Abu Shmeis does not teach any dissolution data from a lorazepam composition, and is only mentioned a single time as an example of a benzodiazepine, and instead teaches oxycodone HCl.  
	 Applicants argue that there are many factors that affect dissolution profiles of a drug besides the type of dissolution apparatus and test parameters, these include the physicochemical properties of a drug, the product formulation components, and how the formulation is prepared, and that various physicochemical properties of a drug that can influence dissolution rates include solubility, particle size, solid state characteristics, etc. It is argued that merely because Abu Shmeis exemplified the particular formulations of oxycodone HCI does not mean the same dissolution results would occur with another drug such as lorazepam. It is argued that Oxycodone HCI and lorazepam are in different chemical classes of compounds and are significantly different structurally and chemically, having very different physicochemical properties. It is argued that oxycodone HCl is freely soluble in water and slightly soluble in alcohol and in comparison, lorazepam is a poorly water-soluble drug. It is argued that the combination of references does not teach or suggest the claimed formulation having the claimed dissolution profile and does not motivate one having ordinary skill in the art to either modify the formulations of Busetti or Saltel to further comprise an alcohol-resistant coating or to modify the formulations of Abu Shmeis to replace the disclosed soluble drug oxycodone HCI with an insoluble drug such as lorazepam with any reasonable expectation of resulting in the same or similar dissolution profiles.
Applicants arguments have been considered but not found persuasive because firstly, the rejection is not based on individual teachings of Busetti, Chemical Book, Saltel and Abu Shmeis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Busetti and Saltel references teach compositions comprising lorazepam and both references teach preparing controlled release compositions. Further, Abu Shmeis teaches preparing an ethanol resistant coating over drugs that are abuse prone, and Abu Shmeis not only teaches opioids but also benzodiazepine, to be coated with alcohol resistant materials. The argument that Abu Shmeis teaches lorazepam in a laundry list is not persuasive because the rejection does not rely only on the teaching of Abu Shmeis. Busetti and Saltel, admittedly teaches primarily lorazepam, and the rejection relies on Abu Shmeis for providing an alcohol-resistant coating over abusive drugs such as opioids as well as benzodiazepine (lorazepam). Hence, one of an ordinary skill in the art would have expected that modifying the teachings of Busetti with coating materials of (Busetti or Abu Shmeis) results not only provides controlled release of the active (Busetti) but also result in alcohol resistant release profile of lorazepam (Abu Shmeis). The rejection further relies on Saltel reference for including sustained and/or delayed release dosage forms as a substrate, so as to provide different types of release of lorazepam. One skilled in the art modifying the teachings of Busetti with that of Saltel and Abu Shmeis would have expected to achieve the claimed dissolution profiles of lorazepam by the proposed modification. Further, Applicants’ argument that the combination of references do not teach or suggest the claimed invention is not persuasive because obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this regard, while Busetti does not teach xanthan gum as an alcohol resistant material, the evidence that it is an alcohol resistant material is provided by Chemical Book (see solubility section on page 1 and also on page in the section titled “Incompatibles”). Additionally, while Abu Shmeis teaches alcohol resistant methylcellulose and carbomer [0027 & 0079], the reference further teaches gelling agent that includes instant claimed alginate, xanthan gum, and other polymeric materials [0117], that meet the instant alcohol resistant coating materials of instant claims 2-5. Further, it is to be noted that instant claims are directed to a composition and not a method. Accordingly, the motivation to include a coating such as xanthan gum or carboxymethylcellulose over a core containing sustained or delayed release or both sustained and delayed release, need not be the same motivation as that of applicant’s intention, and yet achieve an alcohol resistant coating. Applicants argue that dissolution profile is affected by a number of factors including particle size, solid state characteristics, drug solubility, etc. However, instant claims not only fail to limit the composition to any particle size or solid-state characteristics so as to distinguish from the combined teachings of Busetti as evidenced by Chemical Book, Saltel and Abu Shmeis. Hence the mere argument without any evidence to support the argument is not found persuasive. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
In this regard, Examiner tried to contact the Attorney of record to suggest allowable claim limitations, in light of the experimental data present in the instant specification. Examiner left a voice message on 6/8/22 to Attorney, Roberta Pelletier, to include the limitations of claims 3 and claim 25 in to claim 1 and cancel claim 2.  However, Examiner’s call has not been returned. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611